DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 09/26/2022, with respect to the rejection(s) of claims 1-18 and 20 under 35 USC have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 20030187486 granted to Savage et al. (hereinafter “Savage”) in view of 20140052199 granted to Mohn et al. (hereinafter “Mohn”) for claims 1, 5-18 and 20. Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Savage and Mohn  as applied to claims 1, 5-18, and 20 above, and further in view of US Pat Pub No 20120165716 granted to Reuben (hereinafter “Reuben” – previously recited). See details below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20030187486 granted to Savage et al. (hereinafter “Savage”) in view of US Pat Pub No 20140052199 granted to Mohn et al. (hereinafter “Mohn”).
Regarding claim 1, Savage discloses a photobiomodulation therapy (PBT) system (para 0015, 0054, system 80) comprising: a controller (para 0054, fig. 9, “programming devices”), the controller comprising a micro-processing unit (MPU) (para 0054, fig. 9, “system 80 includes a microcontroller unit 82 connected to programming devices”); at least one light-emitting diode (LED) pad (para 0054, fig. 9, “LED pad”), the at least one LED pad comprising at least one string of LEDs (para 0052 “a plurality of light strips 62 has several LED units 64 spaced from each other in a row on each strip”) and a microcontroller (para 0055 “a second microcontroller 93 that operates the LED light pad 99”); and an input device connected to the controller (para 0060 “a microcontroller 82 that may be programmed at will by keypad 84 and display 86”), the input device allowing the selection of a process sequence suited to the PBT treatment of a condition or disease by the at least one LED pad (it is noted that the claim only requires the device to be capable of providing selection for the user at the user input. The claim does not require any limitations regarding who and what makes the determination regarding the process that is suitable for a specific condition or disease. Therefore, under its broadest reasonable interpretation, any user input could be considered to be the user’s selection of a treatment suitable for a condition or disease); wherein the controller is connected to the at least one LED pad over a wired or wireless communications network (para 0095 “Microcontroller 92 may, for example, be linked to a second microcontroller 93 via a data cable 95”), Savage fails to disclose 
and wherein both the controller and the at least one LED pad contain an LED pad identity data register, the LED pad identity data register in the controller matching the LED pad identity data register in the at least one LED pad as a result of the at least one LED pad having previously sent an LED pad device ID to the controller as part of an authentication process.  

Mohn teaches a similar apparatus for applying stimulation to a body having a main unit which includes a CPU, backplane, power supply, etc. The backplane comprises a plurality of electrical connectors to which a respective interface card can be connected. The backplane and interface car each having CPU in communication with each other (abstract, para 0029, 0031). Each thermo-stimulation interface card 3 can be connected to a pad (para 0032). Upon receiving such a message from the display and control unit 2, the CPU 7 relays the message, via the bus 27, to the CPU 5 of the interface card 3, 4 that was uniquely identified in the message (para 0045). An identifier (such as an address) that uniquely identifies the particular thermo-stimulation card 3 that is to apply the electrical stimulation (para 0041; it is understood that the control system’s CPU identifies the desired pad via its CPU to perform the electrical stimulation. Therefore, the two CPU’s would have to “match” in order to receive the assigned message). Mohn additionally teaches that these messages can allow stimulation to be tailored to the requirements of a particular user (para 0046). This allows the apparatus 1 to stimulate a large number of regions of the body simultaneously using the interface cards and stimulation pads. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Savage with the teachings of Mohn to provide the predictable result of stimulating a large number of regions of the body simultaneously using the interface cards and stimulation pads. 

Regarding claim 5, Savage as modified by Mohn renders the PBT system of claim 1 obvious as recited hereinabove, Savage discloses wherein the communications network comprises a USB bus (para 0029 “The bus is preferably an I2C bus, but any other suitable type of bus may be used.” para 0055, “a data cable 95 and socket and plug link 9” which is understood to be the same or at least capable of providing the same function).  

Regarding claim 6, Savage as modified by Mohn renders the PBT system of claim 5 obvious as recited hereinabove, Savage discloses wherein the communications network contains a data packet, the data packet comprising a USB data packet header and a PBT-specific operating system payload (para 0041 “a first type of message specifies parameters of electrical stimulation that is to be applied to a patient via a hydrosimulation interface card 3. Such a message comprises data fields including: an identifier (such as an address) that uniquely identifies the particular thermostimulation card 3 that is to apply the electrical stimulation”).  

Regarding claim 7, Savage as modified by Mohn renders the PBT system of claim 1 obvious as recited hereinabove, Savage discloses wherein the communications network comprises a packet-switched network, the packet-switched network comprising Ethernet, WiFi, or a cellular telephonic network for 2.5G, 3G/LTE, 4G or 5G communication (para 0029 “the communication interface 9 may be an Ethernet, IEEE 802.11 (WiFi®), Bluetooth® and/or cellular telephony interface, or any other suitable type of wired or wireless interface”).  

Regarding claim 8, Savage as modified by Mohn renders the PBT system of claim 7 obvious as recited hereinabove, Savage discloses wherein the communications network contains a data packet, the data packet comprising an OSI or TCP/IP compliant packet header and a PBT-specific operating system payload (para 0029 “the communication interface 9 may be an Ethernet, IEEE 802.11 (WiFi®), Bluetooth® and/or cellular telephony interface, or any other suitable type of wired or wireless interface” and para 0030 “the display and control unit 2 is a suitably-programmed Apple® iPad®”).  

Regarding claim 9, Savage as modified by Mohn renders the PBT system of claim 8 obvious as recited hereinabove, Savage discloses wherein the data packet is compliant with an Ethernet or WiFi data packet format (para 0029 “The communication interface 9 may be an Ethernet, IEEE 802.11 (WiFi®), Bluetooth® and/or cellular telephony interface, or any other suitable type of wired or wireless interface”).  

Regarding claim 10, Savage as modified by Mohn renders the PBT system of claim 8 obvious as recited hereinabove, Savage discloses wherein the PBT- specific operating system payload uniquely identifies a LED pad even for data packets that have traversed routers or been transported over more than one subnet (par a0041 “message comprises data fields including: an identifier (such as an address) that uniquely identifies the particular thermo-stimulation card 3 that is to apply the electrical stimulation”).  

Regarding claim 11, Savage as modified by Mohn renders the PBT system of claim 1 obvious as recited hereinabove, Savage discloses wherein the controller comprises a user interface but the at least one LED pad does not comprise a user interface (fig. 10, para 0054 “display and keypad).  

Regarding claim 12, Savage as modified by Mohn renders the PBT system of claim 5 obvious as recited hereinabove, Mohn teaches wherein the controller comprises controller non-volatile memory (para 0054 “The computer program is further operable to store such user-defined stimulation programs in the memory 32 of the display and control unit 2 (and, preferably, in non-volatile memory in the display and control unit 2),”) and the at least one LED pad comprises pad non-volatile memory (para 0056 “an interface card 3, 4 can determine the properties of a connected pad 40 by measuring the impedance of the pad 40, or by interrogating logic (such as a microprocessor or memory)”; it is understood that the memory of the pad could also be a non-volatile memory as shown to be preferred in paragraph 0053).


Regarding claim 13, Savage as modified by Mohn renders the PBT system of claim 12 obvious as recited hereinabove, Mohn teaches wherein the controller non-volatile memory 
holds a controller identity register, the controller identity register holding at least one of a part number, a manufacturer name, a serial number, an organizationally unique identifier (OUI), a device type, a global unique device identification database (GUDID) number, and a security credential (para 0053 “The computer program is further operable to store such user-defined stimulation programs in the memory 32 of the display and control unit 2 (and, preferably, in non-volatile memory in the display and control unit 2)”, para 0030 “the display and control unit 2 is a suitably-programmed Apple® iPad®.”; it is noted that at least the iPads commonly include information regarding their manufacturer, serial number, etc.).  

R Regarding claim 14, Savage as modified by Mohn renders the PBT system of claim 12 obvious as recited hereinabove, Mohn teaches wherein each pad identity data register holds at least one of a part number, a manufacturer name, a serial number, an organizationally unique identifier (OUI), a device type, a manufacturing code, a global unique device identification database (GUDID) number, applicable 510(k) numbers, country-specific import codes, and security credentials (para 0031-0032 “Each thermostimulation interface card 3 can be connected to a pad 40 for the application of electric stimulation”; it is understood that the controller processor and memory will hold information to identify the pads via its CPU, thereby allowing it to control the preprogramed protocols that deliver treatment. It is understood that the CPU of the card or of the pad would at least include a serial number or manufacturers name. Additionally, the claim does not require any details regarding the function of these information but only requires that at least one of the named information be stored by the pad).   

Regarding claim 15, Savage as modified by Mohn renders the PBT system of claim 14 obvious as recited hereinabove, Mohn teaches wherein the pad identity data register is identical to a data table contained in a data packet transferred previously over the network to the pad (para 0042, 0045 “the CPU 7 relays the message, via the bus 27, to the CPU 5 of the interface card 3, 4 that was uniquely identified in the message”; it is noted that CPU 7 relaying message to CPU 5 of the interface card based on the uniquely identified message is understood to include an initial identifying of the pad registered with the control unit 2).
Regarding claim 16, Savage as modified by Mohn renders the PBT system of claim 12 obvious as recited hereinabove, Mohn teaches wherein the pad non-volatile memory holds an LED configuration register, the LED configuration register holding at least one of minimum and maximum voltage specifications, minimum and maximum current specifications, a current source ratio a, and a description of each LED string, including the number of LEDs in the LED string and the respective wavelength of each LED in the LED string (para 0041, 0048 “each thermo-stimulation interface card 3 is operable to drive the currents and voltages needed to provide the desired electrical pulses at a stimulation pad 40, under the control of its CPU 5”).  

Regarding claim 17, Savage as modified by Mohn renders the PBT system of claim 16 obvious as recited hereinabove, Mohn teaches wherein the LED configuration register is identical to a data table contained in a data packet transferred previously over the network to the pad (para 0042, 0045 “the CPU 7 relays the message, via the bus 27, to the CPU 5 of the interface card 3, 4 that was uniquely identified in the message”. it is noted that CPU 7 relaying message to CPU 5 of the interface card based on the uniquely identified message is understood to include an initial identifying of the pad registered with the control unit 2)

Regarding claim 18, Savage as modified by Mohn renders the PBT system of claim 12 obvious as recited hereinabove, Savage discloses wherein the LED controller contains a security system comprising a login-based system authority for granting or preventing access rights for the purpose of programming LED pad non- volatile memory (para 0018 “A portable programming device is preferably also attached to the controller to change the programming in the controller.”).  Mohn teaches a similar device having an apparatus comprising a display and control unit that is a suitably-programmed Apple® iPad® (para 0030; it is noted that iPad’s include a locking option which requires password to operate)

Regarding claim 20, Savage as modified by Mohn renders the PBT system of claim 1 obvious as recited hereinabove, Mohn teaches discloses wherein the at least one LED pad comprises pad memory containing files sent over the communications network as data packets to the at least one LED pad (para 0056 “pad 40, or by interrogating logic (such as a microprocessor or memory) integrated in the pad 40 to obtain information regarding the pad's properties”) but fails to explicitly disclose wherein the at least one LED pad comprises pad non-volatile memory and pad volatile memory.  
Koegen teaches a similar system and method for remote delivery of a therapeutic treatment using a low-level light therapy (“LLLT”) device. Koegen teaches that it is known to provide a volatile memory and a non-volatile storage for execution of the programs received from a remote location which would permit a user at a remote location to select and purchase a therapeutic session on a remote computer (para 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Savage as modified by Mohn to include non-volatile storage of Koegen to facilitate receiving, storing and later execution of the program from a remote device to provide the predictable result of permitting a user at a remote location to select and purchase a therapeutic session on a remote computer.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Savage modified by Mohn as applied to claims 1, 5-18, and 20 above, and further in view of US Pat Pub No 20120165716 granted to Reuben (hereinafter “Reuben” – previously recited).

Regarding claim 2, Savage as modified by Mohn renders the PBT system of claim 1 obvious as recited hereinabove, wherein the controller comprises a controller clock (para 0030, it is understood that devices such as “apple iPad” as recited in paragraph 0030include a clock) but fails to disclose the at least one LED pad comprises a pad clock, the controller clock being unsynchronized with the pad clock.  
Reuben teaches having a clock (timer) on the LED pad as disclosed in paragraph 0032 to provide the preset timing algorithm or cascaded timers to provide the predictable result of indicating the irradiation time as controlled by the timer (para 0046 and Claim 13). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Savage as modified by Mohn with the teachings of Rueben to provide the preset timing algorithm or cascaded timers to provide the predictable result of indicating the irradiation time as controlled by the timer.

Regarding claim 3, Savage as modified by Mohn and Reuben renders the PBT system of claim 2 obvious as recited hereinabove, Savage discloses wherein the communications network contains an asynchronous serial communication, the asynchronous serial communication being unsynchronized with either the controller clock or the pad clock (para 0051, controller It is understood that at least the clock on the smartphone would/could be unsynchronized. It is noted that the current set of claims are directed towards a system and would only require the device to be capable of having unsynchronized clocks).  

Regarding claim 4, Savage as modified by Mohn and Reuben renders the PBT system of claim 1 obvious as recited hereinabove, Mohn teaches comprising a first LED pad and a second LED pad (para 0051, plurality of pads), the controller comprising a controller clock (para 0030, it is understood that devices such as “apple iPad” as recited in paragraph 0030include a clock), but fails to disclose the first LED pad comprising a first pad clock and the second LED pad comprising a second pad clock, the controller clock being unsynchronized with either of the first and second pad clocks, and the first pad clock being unsynchronized with the second pad clock.  
Reuben teaches having a clock (timer) on the LED pad as disclosed in paragraph 0032 to provide the preset timing algorithm or cascaded timers to provide the predictable result of indicating the irradiation time as controlled by the timer (e.g. para 0046 and Claim 13). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Lys with the teachings of Rueben to provide the preset timing algorithm or cascaded timers to provide the predictable result of indicating the irradiation time as controlled by the timer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792